     Case 3:21-cv-00370 Document 38 Filed 08/13/21 Page 1 of 14 PageID #: 907




                      IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                HUNTINGTON DIVISION

MILAN PUSKAR HEALTH RIGHT,
LAWSON KOEPPEL, ALINA LEMIRE,
and CARRIE WARE,

               Plaintiffs,

v.                                                            Civil Action Number: 3:21-cv-00370
                                                              Honorable Robert C. Chambers

BILL J. CROUCH, in his official capacity as
Cabinet Secretary of the West Virginia
Department of Health and Human Resources,
JOLYNN MARRA, in her official capacity as
Interim Inspector General and Director of the
Office of Health Facility Licensure and Certification,
STEVE HARRISON, in his official capacity as
Clerk of the House of Delegates and Keeper of the Rolls,
and RICH OLSEN, in his official capacity as Director
of the Division of Legislative Services,


               Defendants.

                  DEFENDANTS’ REPLY TO PLAINTIFFS’ RESPONSE
                      TO DEFENDANTS’ MOTION TO DISMISS

        In their motion to dismiss and supporting memorandum, Defendants demonstrated that all

of Plaintiffs’ claims – which seek to invalidate West Virginia’s new syringe services program

statute – fail as a matter of law. Indeed, this Court already recognized as much in its Memorandum

Opinion and Order (ECF No. 31) denying Plaintiffs’ request for a preliminary injunction.

Although Plaintiffs argue that the Court’s rulings at the preliminary injunction stage are not

binding at the motion to dismiss stage, Plaintiffs offer no valid reason why this Court should depart

from its prior rulings. Instead, Plaintiffs mostly repeat the same arguments the Court has already

rejected.   And because this case presents purely legal questions (the interpretation and
     Case 3:21-cv-00370 Document 38 Filed 08/13/21 Page 2 of 14 PageID #: 908




constitutionality of a new statute), there are no factual issues to consider nor any reason to delay

final adjudication. Accordingly, for the reasons set forth below and in Defendants’ memorandum

in support of their motion to dismiss (ECF No. 33), this Court should dismiss Plaintiffs’ amended

complaint.

                                             ARGUMENT
I.      Count I fails because Senate Bill 334 is not unconstitutionally vague.

        A.      This Court correctly concluded that Senate Bill 334 is subject to a less strict
                vagueness test.

        In its July 15, 2021, Order, this Court correctly recognized that where, as here, a statute

regulates economic activity, a “less strict vagueness test” applies. See Memo. Op. & Order (ECF

No. 31), 5. Although Plaintiffs strain to convince this Court that S.B. 334 is “quasi-criminal” due

to its purported “significant civil and administrative penalties,” Plaintiffs’ arguments are

irrelevant: under Fourth Circuit law, even a criminal statute that regulates economic activity is

subject to a “less strict vagueness test.” See U.S. v. Hsu, 364 F.3d 192, 196 (4th Cir. 2004) (citing

U.S. v. Sun, 278 F.3d 302, 309 (4th Cir. 2002)). 1

        And even if this were not so, Plaintiffs’ arguments would fail. As this Court observed, a

scienter requirement may mitigate a law’s vagueness, and here, OHFLAC’s emergency rule

reserves the harshest penalties for intentional misrepresentations and fraud. See Memo. Op. &

Order (ECF No. 31), 6; see also W. Va. C.S.R. § 69-17-14. In arguing to the contrary, Plaintiffs



1
 Plaintiffs argue that § 4.3 of OHFLAC’s emergency rule implicates the constitutional right to be free from
unreasonable searches and seizures. But § 4.3 merely provides that if a syringe services program denies
OHFLAC access to program records, then a court may, upon a proper showing of probable cause, issue a
warrant for the purpose of conducting inspections and seizures of property appropriate to the inspections.
See W. Va. C.S.R. § 69-17-4.3. Providing courts with the option to issue a warrant upon a proper showing
of probable cause does not implicate the right to be free from unreasonable searches and seizures. And this
ancillary provision in OHFLAC’s emergency rule does not convert S.B. 334, which is plainly directed at
economic activity, into a statute that inhibits constitutionally protected rights.

                                                    2
    Case 3:21-cv-00370 Document 38 Filed 08/13/21 Page 3 of 14 PageID #: 909




assert that § 14.4 of the emergency rule, which requires the Director of OHFLAC to report

violations by a licensed professional to the applicable professional licensing board, could put a

professional’s livelihood in jeopardy. This is speculative at best, as merely reporting a violation

of OHFLAC’s emergency rule to a medical professional’s licensing board does not guarantee that

the board will revoke the professional’s license. Plaintiffs also argue that S.B. 334 provides

OHFLAC with the power to seek an injunction, and that the effect of a violating the injunction

would be criminal in nature. But the fact that one who violates an injunction may be subject to

quasi-criminal proceedings does not render every injunction itself a criminal penalty.

        Regardless, for the reasons discussed herein and in Defendants’ memorandum in support

of their motion to dismiss, S.B. 334 § is not unconstitutionally vague under any level of scrutiny.

        B.       There are no questions of fact as to the redesignation of Senate Bill 334 from
                 Article 63 to Article 64.

        Plaintiffs have alleged that S.B. 334 is unconstitutionally vague because both it and House

Bill 2500 – an unrelated bill governing a different subject matter – contain sections with the same

preliminary code designations (W. Va. Code §§ 16-63-1 through 16-63-3). But as the Court

recognized, this duplication does not violate Plaintiffs’ due process rights because it will be quickly

resolved (to the extent it has not been already) by the House Clerk’s redesignation of as W. Va.

Code § 16-64-1 et seq. See Memo. Op. & Order (ECF No. 31), 7. 2 As Defendants previously

demonstrated through the Affidavit of Steve Harrison (ECF No. 14-1) and the public records

attached thereto, it is commonplace for (a) the Legislature to use overlapping designations during



2
 Plaintiffs do not dispute that S.B. 334 already appears as W. Va. Code § 16-64-1 et seq. on the West
Virginia Legislature’s website and on legal research platforms like Westlaw and LexisNexis. And while
Plaintiffs argue that the “official publishing of the code” will not occur the fall of this year, S.B. 334 will
appear as W. Va. Code § 16-64-1 et seq. in the “official code” as well unless Plaintiffs succeed in their
effort to interfere.


                                                      3
    Case 3:21-cv-00370 Document 38 Filed 08/13/21 Page 4 of 14 PageID #: 910




the legislative process (because the Legislature does not know which bills will become law), and

(b) the House Clerk to renumber any remaining duplicate designations after the gubernatorial veto

process is complete.

        Plaintiffs seize on the word “commonplace” and argue that whether these practices are

truly commonplace is a question of fact. But this argument fails for at least two reasons. First,

this Court can take judicial notice of the public records attached to Mr. Harrison’s Affidavit, which

show numerous instances throughout the past two decades when the Legislature used overlapping

placeholder designations and the House Clerk renumbered them. 3 Second, and more importantly,

the extent to which the House Clerk’s redesignation of preliminary code designations is

“commonplace” ultimately does not matter. What matters is that the purported confusion caused

by the overlapping preliminary code designations has been, or soon will be, resolved by (a) the

current publication of S.B. 334 as W. Va. Code § 16-64-1 et seq. online, and (b) the subsequent

publication of S.B. 334 as W. Va. Code § 16-64-1 et seq. in the official printed code this fall. Thus,

there neither is nor will be any duplication of code designations in any published version of the

West Virginia Code.

        Plaintiffs also attempt to create confusion by citing a 1937 case for the notion that when

there is a variance between a printed act and the enrolled bill, the enrolled bill controls. But the

principle they cite just means that if there is some conflict between the text of what the Legislature

passed and what the code publishers published, the enrolled bill is the best evidence of the

Legislature’s intent. Here, the text is unchanged; only the meaningless, preliminary article number


3
 Plaintiffs argue that although Defendant Harrison attests that redesignation is a longstanding practice, he
does not provide information on how frequently this happens after the governor has signed a bill into law
and prior to final publication of the statute. But Mr. Harrison’s affidavit is clear that every redesignation
happens after the governor signs the bill and prior to final publication. His affidavit explains that the
redesignations occur “after the deadline for the Governor to approve or disapprove bills” and are then
published under the redesignated numbers in the fall. Affidavit of Steve Harrison (ECF No. 14-1), ¶¶ 4, 9.

                                                     4
      Case 3:21-cv-00370 Document 38 Filed 08/13/21 Page 5 of 14 PageID #: 911




has changed. And there is no issue as to Legislative intent. Indeed, it would strain credulity to

argue that the Legislature, when using overlapping article designations during the legislative

process, did not intend for one of the articles to be renumbered.

           C.      Section 16-64-10(d) is not unconstitutionally vague.

           Plaintiffs argue that § 16-64-10(d) is impermissibly vague because it requires providers to

offer “the full array of harm reduction services as set forth in this section,” but “this section” does

not define “full array of harm reduction services.” The Court has already rejected this argument

both at the July 8, 2021, hearing and in the Court’s subsequent written Order. See Hr’g Tr. 107-

108 4; Memo. Op. & Order (ECF No. 31), 9. As the Court properly recognized, the Court must

read § 16-64-10(d) within the context of the entire statute. And because other sections of the

statute both define “harm reduction program” (W. Va. Code § 16-64-1) and specify 10 services

that such programs must offer (W. Va. Code § 16-64-3(a)), the statute is sufficiently clear. Memo.

Op. & Order (ECF No. 31), 9. Further, § 10(d)’s inclusion of the words “in this section” does not

negate the fact that the statute as a whole explicitly defines the “harm reduction services” that

providers must offer. Hr’g Tr. 107-108.

           In addition, OHFLAC’s emergency rule removes any doubt by specifically defining the

phrase “full array of harm reduction services” as used in W. Va. Code §16-64-10(d). See W. Va.

C.S.R. § 69-17-2.6.        Although Plaintiffs argue that the emergency rule contradicts the “in this

section” language of the statute, OHFLAC’s definition comports with the Court’s reading of the

statute as a whole and is a reasonable interpretation of Legislative intent. And in any event, the

emergency rule is just icing on the cake, because the Court has already determined that the statute

is sufficiently clear on its own. Memo. Op. & Order (ECF No. 31), 9.



4
    Relevant portions of the transcript of the July 8, 2021, hearing are attached hereto as Exhibit A.

                                                        5
      Case 3:21-cv-00370 Document 38 Filed 08/13/21 Page 6 of 14 PageID #: 912




         Finally, Plaintiffs’ response makes no attempt to address Defendants’ arguments that (1)

Plaintiffs cannot maintain a facial challenge to a statute that does not implicate the First

Amendment; (2) Plaintiffs cannot prevail on an as-applied challenge because they have received

fair notice of what the statute proscribes; and (3) any vagueness in §16-64-10(d) would not warrant

nullification of the entire statute. See Defendants’ Memo. of Law (ECF No. 33), 8-10. For all

these reasons, Count I must be dismissed.

II.      Count II fails because OHFLAC has resolved the purported conflict between § 10(b)
         and § 10(d), because procedural due process does not apply to legislative acts, and
         because there are no fundamental property interests at issue.

         As this Court has recognized, Defendants have provided a viable interpretation that

eliminates the purported conflict between § 10(b) and § 10(d): OHFLAC’s emergency rule clarifies

that syringe service programs not offering the full array of harm reduction services can stay open

for the purpose of referring current participants to other syringe services programs. See Memo.

Op. & Order (ECF No. 31), 10-11; see also W. Va. C.S.R. § 69-17-3.2.1.b. Plaintiffs’ arguments

to the contrary conflict lack merit.

         First, Plaintiffs argue that OHFLAC’s rule is no help to providers who were “forced” to

cease and desist upon passage of the statute in April without notice and opportunity for hearing.

But no one was “forced” to cease and desist prior to the July 9, 2021, effective date of the statute.

And in any event, procedural due process (i.e. notice and opportunity to be heard) does not apply

to legislative acts. See Richardson v. Town of Eastover, 922 F.2d 1152, 1158 (4th Cir. 1991)

(recognizing that there is no right to notice and an opportunity to be heard with respect to

legislation); Clayland Farm Enterprises, LLC v. Talbot Cty., Maryland, No. CV GLR-14-3412,

2019 WL 4116631, at *12 (D. Md. Aug. 29, 2019) (“Legislative acts do not give rise to procedural

due process rights.”); Applegate, LP v. City of Frederick, Maryland, 179 F. Supp. 3d 522, 528 (D.


                                                 6
       Case 3:21-cv-00370 Document 38 Filed 08/13/21 Page 7 of 14 PageID #: 913




Md. 2016) (“[C]ourts have consistently recognized that official action that is legislative in nature

is not subject to the notice-and-hearing requirements of due process.”).

          Second, Plaintiffs argue that OHFLAC’s rule conflicts with the language of § 10(d). It

does not. Section 10(d) says that providers not offering the full array of harm reduction services

must cease and desist offering needle exchange services; it does not say that the providers cannot

stay open for the purposes of referring participants to other programs. See W. Va. Code § 16-64-

10(d). And in any event, a provider who follows the enforcement agency’s interpretation of the

statute is at no risk of being penalized by the enforcement agency.

          As to the “fundamental property interest” aspect of Count II, Plaintiffs admitted at the July

8, 2021, hearing that this case does not involve any fundamental rights. Plaintiffs now protest that

this admission was made in the context of the standard of scrutiny applicable to Plaintiffs’ equal

protection claim – as if a right or property interest can be “fundamental” for some purposes but

not others. No matter, because the law is clear that Plaintiffs have no “fundamental property

interest” in continuing to provide syringe distribution services. See AJE Enter. LLC v. Just., No.

1:20-CV-229, 2020 WL 6940381, at *5-*8 (N.D.W. Va. Oct. 27, 2020) (holding, based on

numerous listed authorities, that the “right to do business” has not been recognized as a

constitutionally protected right, and that the activity of doing business is not “property”).

Accordingly, Count II must be dismissed.

III.      Count III fails because Plaintiffs are not entitled to the relief they seek for the alleged
          discrimination against existing providers.

          In its July 15, 2021, Order, this Court held that Plaintiffs are not entitled to the relief they

seek (invalidation of the entire statute) for their equal protection claim. See Memo. Op. & Order

(ECF No. 31), 15, n. 7. Plaintiffs now argue that Defendants (and by necessary implication, the

Court) have misconstrued Plaintiffs’ request for relief, and that “in order to remedy the

                                                     7
      Case 3:21-cv-00370 Document 38 Filed 08/13/21 Page 8 of 14 PageID #: 914




discrimination against existing providers, the existing providers must be entitled to the same time

granted for compliance to new providers: until January 1, 2022.” Pls.’ Response (ECF No. 36),

9. Plaintiffs are wrong. As this Court explained, “the Legislature’s intention was to preclude any

provider from operating a needle exchange service without the full array of service before January

1, 2022,” so the appropriate remedy would be “to enjoin the Defendants from the unconstitutional

application by requiring that [they] enforce the cease and desist order against all providers not

offering the full array of harm reduction services.” Memo. Op. & Order (ECF No. 31), 15, n. 7;

see also Ayotte v. Planned Parenthood of N. New England, 546 U.S. 320, 330 (2006) (“[T]he

touchstone for any decision about remedy is legislative intent, for a court cannot ‘use its remedial

powers to circumvent the intent of the legislature.’”).

         Further, as Defendants have argued, Plaintiffs are not even entitled to this limited injunctive

relief, because (a) Plaintiffs have not suffered, and are not likely to suffer, any actual or imminent

discrimination; and (b) Defendants have provided a viable alternative interpretation consistent with

the Legislature’s intent to preclude any provider from operating a needle exchange service without

offering the full array of services before January 1, 2022. See Defendants’ Memo. of Law (ECF

No. 33), 12-14. Thus, Count III must be dismissed.

IV.      Counts IV through VI fail because there is no applicable exception to Defendants’
         sovereign immunity from state law claims in federal court.

         State officials, like Defendants, are generally immune from suit in federal court, and there

is no exception for suits seeking injunctive or declaratory relief for violations of state law. See

Equity In Athletics, Inc. v. Dep't of Educ., 639 F.3d 91, 107 (4th Cir. 2011). Plaintiffs argue that

two of their three state law claims 5 do not require the Court to make any determination as to


5
 This is a tacit admission that Plaintiffs’ third state law claim – which asks the court to strike down and
enjoin the House Clerk’s redesignation of S.B. 334 – is barred by sovereign immunity.


                                                      8
     Case 3:21-cv-00370 Document 38 Filed 08/13/21 Page 9 of 14 PageID #: 915




whether Defendants acted in violation the West Virginia Constitution, and instead merely require

the Court to declare that S.B. 334 violates the West Virginia Constitution. But there is no exception

to sovereign immunity for the declaratory relief Plaintiffs suggest. Indeed, various courts have

recognized that sovereign immunity bars claims seeking a declaration that state laws violate the

state’s constitution. 6

        Further, the Court should reject Plaintiffs’ invitation to certify questions to the West

Virginia Supreme Court of Appeals. Eleventh Amendment sovereign immunity is a jurisdictional

limitation on the power of federal courts. Westinghouse Elec. Corp. v. W. Virginia Dep't of

Highways, 845 F.2d 468, 469 (4th Cir. 1988). Thus, the only action this Court can take with

respect to Plaintiffs’ state law claims is dismissal.

V.      Even if there were an applicable exception to sovereign immunity, Counts IV though
        VI fail under West Virginia law.

        A.      Senate Bill 334 does not violate the West Virginia Constitution’s “pointer”
                requirement.

        All the title of a bill must do to satisfy the West Virginia Constitution’s “pointer”

requirement is impart “enough information to one interested in the subject matter to provoke a

reading of the act.” See McCoy v. VanKirk, 500 S.E.2d 534, 546 (W. Va. 1997). Indeed, “[i]f the

title of an act states its general theme or purpose and the substance is germane to the object



6
 See e.g., Porter v. Gore, 354 F. Supp. 3d 1162, 1180 (S.D. Cal. 2018) (holding that a claim seeking to
invalidate a California statute based on the California constitution was barred by sovereign immunity); New
Jersey Educ. Ass'n v. New Jersey, No. CIV. 11-5024, 2011 WL 6176226, at *3 (D.N.J. Dec. 12, 2011)
(holding that claims seeking declaration that statutory amendments violated the New Jersey constitution
were barred by the 11th Amendment, and recognizing that “there may be no greater threat to [a state’s]
sovereign authority than a federal court mandating that a state legislature abide by a federally-imposed
interpretation of the very document from which that legislature derives its existence and authority.”);
Spoklie v. Montana, 411 F.3d 1051, 1060 (9th Cir. 2005) (holding that claims seeking to invalidate a ballot
initiative as violative of the Montana constitution were barred by the 11th Amendment); McFarland v.
Folsom, 854 F. Supp. 862, 873 (M.D. Ala. 1994) (“[W]hether state statutes are in conflict with one another,
or violate the state constitution, are questions for state courts, not federal courts, to decide.”).

                                                    9
   Case 3:21-cv-00370 Document 38 Filed 08/13/21 Page 10 of 14 PageID #: 916




expressed in the title, the title will be held sufficient.” Id. Here, § 16-64-2(b)(9), which requires

a syringe services program license applicant to provide a statement of support from the local

county commission and city council, is one of nine license application requirements. The title of

S.B. 334 expressly states that the bill contains “license application requirements.” Even if, as

Plaintiffs suggest, § 16-64-2(b)(9) is the “most burdensome requirement for a provider to meet,”

it is still a licensure requirement. As such, anyone interested in applying for a license who reads

the title of the bill would be provoked to read the bill and discover all nine license requirements.

Nothing more is required. Count IV must be dismissed.

       B.      Senate Bill 334 does not violate the West Virginia Constitution’s “one object”
               requirement.

       Plaintiffs concede that their “one object” claim is dependent on their claim that S.B. 334

and H.B. 2500 are irreconcilable. As previously discussed, S.B. 334 is wholly separate from, and

not irreconcilable with, H.B. 2500. Accordingly, Plaintiffs’ “one object” claim fails, and Count V

must be dismissed.

       C.      The renumbering Senate Bill 334’s preliminary designation does not violate
               the West Virginia Constitution nor cause any harm to Plaintiffs.

       As this Court recognized, “Plaintiffs have failed to identify any legal authority to support”

their claim that the House Clerk’s redesignation of S.B 334 – without changing any of the bill’s

substantive text – violates the West Virginia Constitution. Memo. Op. & Order (ECF No. 31), 7,

15. Plaintiffs retort that Defendants offer no legal authority that the House Clerk’s redesignation

does not violate the West Virginia Constitution, but Plaintiffs are the ones asking this Court to

strike down a longstanding legislative practice – a practice that is both necessary and important in

light of Legislature’s inability to know prior to the Governor’s action which bills will become law.




                                                 10
    Case 3:21-cv-00370 Document 38 Filed 08/13/21 Page 11 of 14 PageID #: 917




As such, it is incumbent upon Plaintiffs to offer some compelling authority in support of their

extraordinary request. 7

        Further, Plaintiffs’ argument – that redesignation by the House Clerk violates separation

of powers principles and would unconstitutionally vest in the House Clerk the power to amend the

text of enrolled bills – is unpersuasive on its face. To begin, nobody is saying that the House Clerk

has the authority to alter the text of bills after they have been signed by the Governor, nor is there

any allegation in this case that the House Clerk altered the text of any bill. Rather, the Legislature

entrusts the House Clerk (an employee of the Legislature) to perform the purely ministerial act of

renumbering duplicative preliminary code designations when, after the Governor has finished

signing bills into law, there ends up being more than one new section or article bearing the same

number. The House Clerk does not change the substance of any bill.

        Further, redesignation by the House Clerk does not invade the province of the executive

branch. The Governor’s role is to sign or veto a bill. It would be absurd to contend that the

Governor’s decision to sign or veto S.B. 334 (or any other bill) was based in any way on the

meaningless article number assigned to the bill. Thus, redesignating overlapping article numbers

after the Governor has signed the bills in no way usurps or disrespects the Governor’s role in the

legislative process.




7
  Plaintiffs cite a 1986 Attorney General advisory opinion which, according to Plaintiffs, concluded that the
Secretary of State cannot alter the text of a constitutional amendment. Defendants are unable to identify or
locate the purported Attorney General opinion to which Plaintiffs refer, but Plaintiffs’ own description of
this opinion indicates that it is inapposite. According to Plaintiffs, the opinion addressed the Secretary of
State’s deletion of a sentence from a proposed constitutional amendment after it had been approved by two-
thirds of both houses of the Legislature. Obviously, the Secretary of State (an officer of the executive
branch) deleting a sentence approved by the Legislature in a constitutional amendment is markedly different
from the House Clerk (an employee of the Legislature) renumbering preliminary designations when
multiple new articles are created in the same chapter.

                                                     11
   Case 3:21-cv-00370 Document 38 Filed 08/13/21 Page 12 of 14 PageID #: 918




       Finally, as Defendants have argued (see Defendants’ Memo. of Law (ECF No. 33), 16-17),

Plaintiffs have no standing to challenge or enjoin redesignation because Plaintiffs have not suffered

and will not suffer any injury as a result of redesignation. And the only thing Plaintiffs could

enjoin at this point is publication of S.B. 334 as Article 64 in the printed code; it already appears

as Article 64 in the online code. As such, an injunction interfering with publication in the printed

code would only create confusion. Plaintiffs have offered nothing to rebut these points. Count

VI must be dismissed.

                                         CONCLUSION

       For the reasons set forth above and in Defendants’ memorandum in support of their motion

to dismiss (ECF No. 33), Defendants respectfully request that this Court dismiss Plaintiffs’

amended complaint with prejudice.




                                                 12
Case 3:21-cv-00370 Document 38 Filed 08/13/21 Page 13 of 14 PageID #: 919




                                        Respectfully submitted,

                                        BILL J. CROUCH, in his official capacity as
                                        Cabinet Secretary of the West Virginia
                                        Department of Health and Human Resources,
                                        JOLYNN MARRA, in her official capacity
                                        as Interim Inspector General and Director of
                                        the Office of Health Facility Licensure and
                                        Certification, STEVE HARRISON, in his
                                        official capacity as Clerk of the House of
                                        Delegates and Keeper of the Rolls, and RICH
                                        OLSEN, in his official capacity as Director of
                                        the Division of Legislative Services,

                                        By Counsel,


                                          /s/ David R. Pogue
                                        Michael W. Carey (WVSB No. 635)
                                        David R. Pogue (WVSB No. 10806)
                                        CAREY DOUGLAS KESSLER & RUBY,
                                        PLLC
                                        901 Chase Tower, 707 Virginia Street, East
                                        P.O. Box 913
                                        Charleston, WV 25323
                                        Telephone: (304) 345-1234
                                        Facsimile: (304) 342-1105
                                        mwcarey@csdlawfirm.com
                                        drpogue@cdkrlaw.com
                                        Special Assistant Attorneys General




                                   13
     Case 3:21-cv-00370 Document 38 Filed 08/13/21 Page 14 of 14 PageID #: 920




                      IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                HUNTINGTON DIVISION

MILAN PUSKAR HEALTH RIGHT,
LAWSON KOEPPEL, ALINA LEMIRE,
and CARRIE WARE,

               Plaintiffs,

v.                                                           Civil Action Number: 3:21-cv-00370
                                                             Honorable Robert C. Chambers

BILL J. CROUCH, in his official capacity as
Cabinet Secretary of the West Virginia
Department of Health and Human Resources,
JOLYNN MARRA, in her official capacity as
Interim Inspector General and Director of the
Office of Health Facility Licensure and Certification,
and STEVE HARRISON, in his official capacity as
Clerk of the House of Delegates and Keeper of the Rolls,

               Defendants.

                                CERTIFICATE OF SERVICE

        The undersigned, counsel of record for Defendants, does hereby certify on this the 13th day

of August, 2021, that a true copy of the foregoing “Defendants’ Reply to Plaintiffs’ Response to

Defendants’ Motion to Dismiss” was filed with the Clerk of Court using the CM/ECF system,

which will send notification of such filings to the following CM/ECF participants:


        Loree Stark (WVSB No. 12936)
        ACLU of West Virginia Foundation
        P.O. Box 3952
        Charleston, WV 25339-3952
        lstark@acluwv.org
        Counsel for Plaintiffs


                                                      /s/ David R. Pogue
                                                     David R. Pogue (WVSB No. 10806)



                                                14
